PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/674,967
Filing Date: 5 Nov 2019
Appellant(s): Schroeder Industries, LLC



__________________
Blynn L. Shideler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/5/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/2/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	In the appeal brief on page 5, under (III) Status of Claims, applicant indicated that claims 21-22 stand rejected by the examiner at the time of filing this appeal. This is incorrect as claims 21-22 were withdrawn in the Final Office Action of 2/2/22 as indicated on page 3.

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringenberger US 2009/0166301 in view of Cappadona et al. US 2017/0210636.

	Claims 1 and 18, Ringenberger teaches an integral filter element assembly comprising: a proximal endcap (at the end of 48 opposite the end connected to 60), a first filter media (48) coupled to and extending from the proximal endcap and capable of treating a fluid in a first stage, an intermediate endcap unit (60) coupled to the first filter media and spaced from the proximal endcap, a second filter media (56) coupled to and extending from the intermediate endcap unit wherein the second filter media is a distinct type of media from the first filter media and is capable of treating the fluid in an outside in flow in a second stage and a distal endcap (70) coupled to the second filter media and spaced from the intermediate endcap unit, wherein the axial staged treatment is configured for outside in flow in the first and second stages whereby the first and second filter media can provide axially staged treatment to a fluid (fig. 2-3). Ringenberger teaches the filter medias being coupled to the proximal endcap, intermediate endcap unit and the distal endcap but does not teach an adhesive.
	Cappadona teaches a filter element assembly comprising a filter media (20) adhesively coupled to endcaps (23, 27) and a second filter media (40) adhesively coupled to endcaps (44, 47) (fig. 1-16, paragraph 48). The use of adhesives between a filter media and associated endcaps is a well-known technique in the art and well within the normal capabilities of one of ordinary skill in the art as a way to form a seal between a filter media and an endcap to prevent fluid from bypassing the filter media as evidenced by Cappadona. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	The recitation of a drop-in filter element that is configured to be positioned within a filter housing adjacent the inlet flow through the filter element is a recitation of intended use and does not provide any further structural limitations to the filter element.
	Claims 3-4, Ringenberger further teaches the intermediate endcap unit is configured to direct fluid from the interior of the first filter media of the first stage to an exterior of the second filter media of the second stage (fig. 2-3); and the second stage includes a solid tube (67) spaced from the second filter media forming an annular space (68) receiving fluid from the first stage (fig. 2-3).

Claims 1, 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhen US 3,390,778 in view of Cappadona et al. US 2017/0210636.

	Claims 1 and 18, Uhen teaches a filter element assembly (13) comprising: a proximal endcap (42), a first filter media (35) coupled to and extending from the proximal endcap and capable of treating a fluid in a first stage, an intermediate endcap unit (37, 47) coupled to the first filter media and spaced from the proximal endcap, a second filter media (34) coupled to and extending from the intermediate endcap unit wherein the second filter media is a distinct type of media from the first filter media and is capable of treating the fluid in an outside in flow in a second stage and a distal endcap (43) coupled to the second filter media and spaced from the intermediate endcap unit, wherein the axial staged treatment is configured for outside in flow in the first and second stages whereby the first and second filter media can provide axially staged treatment to a fluid (fig. 1). Uhen teaches the filter medias being coupled to the proximal endcap, intermediate endcap unit and the distal endcap but does not teach an adhesive.
	Cappadona teaches a filter element assembly comprising a filter media (20) adhesively coupled to endcaps (23, 27) and a second filter media (40) adhesively coupled to endcaps (44, 47) (fig. 1-16, paragraph 48). The use of adhesives between a filter media and associated endcaps is a well-known technique in the art and well within the normal capabilities of one of ordinary skill in the art as a way to form a seal between a filter media and an endcap to prevent fluid from bypassing the filter media as evidenced by Cappadona. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	The recitation of a drop-in filter element that is configured to be positioned within a filter housing adjacent the inlet flow through the filter element is a recitation of intended use and does not provide any further structural limitations to the filter element.
Claims 3-4, Uhen further teaches the intermediate endcap unit is configured to direct fluid from the interior of the first filter media of the first stage to an exterior of the second filter media of the second stage (fig. 1); and the second stage includes a solid tube (36) spaced from the second filter media forming an annular space receiving fluid from the first stage (fig. 1).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
The rejection of claims 1, 3-4 and 18 under 102(a)(1) as being anticipated by Cappadona ‘636 is withdrawn.

(2) Response to Argument
	Regarding Ringenberger, appellant argues that Ringenberger is not intended to provide an integral drop in assembly but rather a stacked set of separate elements. Ringenberger teaches an integral filter element assembly as the combination of filter medias (56) and (48), endcaps (70, 60 and at the opposite end of 48 from 60) and wall (67) form a complete functioning filter element assembly. Without any of these parts the apparatus of Ringenberger would not function in the way required by Ringenberger. The filter element assembly of Ringenberger meets the structural limitations set forth in the claims as detailed in the rejection above. 
	Appellant argues that the filter media elements (48) of Ringenberger do not include endcaps in the conventional sense. Appellant has not provided a definition or explanation as to what is meant by “conventional sense”. The structure of Ringenberger meets the structural limitations set forth in the claims which is the only requirement for providing a prima facie case of obviousness. Ringenberger teaches a proximal endcap (the structure at the end of 48 opposite to the end connected to 60), an intermediate endcap unit (60) and a distal endcap (70) as required by the claims. 
	Appellant argues that the applied prior art teaches that axial staged filtering is desired but teaches away from the structure of the present claimed invention. Appellant has not presented an argument or evidence to support the prior art teaching away from the claimed invention. Presumably appellant is referring to the adhesive bonding of the endcaps to the filter media as was previously argued by appellant in the response filed 12/9/21. Appellant’s arguments were addressed in the previous office action of 2/2/22 but will be restated here. Ringenberger does not teach adhesive coupling of the filter medias to the various endcaps. However, Ringenberger states, “According to some embodiments, cap 70 may be configured to be removable, thereby permitting access to chamber 68.” (paragraph 22). One of ordinary skill in the art would understand that if some embodiments have a removable end cap (70) then some embodiments have a non-removable end cap (70). Thus, the use of an adhesive i.e. a non-removable connection, between the filter media and endcap, does not teach away from the filter element assembly taught by Ringenberger. Additionally, Ringenberger teaches that the filter assembly may be configured to receive a greater or lesser number of filter elements (48) (paragraph 17). The use of a greater or lesser number of filter elements does not preclude an adhesive coupling between the filter media and an endcap. A greater or lesser number of elements would simply provide a shorter or longer filter element assembly but by no means teaches away from an adhesive connection between the filter media and the endcaps. As stated in the rejection, one of ordinary skill in the art would readily recognize the use of adhesive coupling between a filter media and an endcap as a very common technique in the art that forms a connection and seal between a filter media and endcap to prevent fluid bypassing the filter media during use. Therefore, an adhesive connection between a filter media and endcap does not present a patentable distinction over the prior art.
	Regarding Cappadona and Uhen, appellant argues that these prior art teach away from a drop in filter design as they are directed to a “spin-on” configuration. As stated in the rejection above, the recitation of a “drop-in” filter element assembly is merely a recitation of an intended use of the filter element assembly and does not provide any further structural limitations to the claimed apparatus. Appellant’s arguments with respect to the proximal endcap being adjacent an inlet is not commensurate in scope to the claim language. Appellant states on page 14 of the appeal brief, “the specification describes that “drop-in filter element assembly 10, 40, 60, 80 includes a proximal endcap 12, 28, 72 configured to be positioned within a filter housing adjacent the housing inlet and inlet flow through the filter element assembly 10, 40, 60, 80.” The claimed invention is directed to a filter element assembly. A filter housing and housing inlet are not positively recited as part of the claimed invention. The claim recites a proximal endcap,“…configured to be positioned within a filter housing adjacent the inlet flow through the filter element…” The recitation of “configured to be positioned within a filter housing” is a recitation of where the filter element assembly is intended to be placed but does not positively recite any structure. The recitation of “adjacent the inlet flow through the filter element” also does not positively recite an inlet of a housing but rather where the endcap should be located relative to the “inlet flow” i.e. the flow of fluid intended to be treated by the filter element assembly. Therefore, the proximal endcap of Ringenberger and Uhen meet the structural limitations set forth in the claims as the proximal endcap may be located adjacent to the inlet flow of fluid as shown by the arrows, which represent the inlet flow, in figure 2 of Ringenberger and figure 1 of Uhen.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778      

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.